Citation Nr: 1437123	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-21 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as secondary to a service-connected disability.  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied the aforementioned issues on appeal.  The June 2010 rating decision denied entitlement to TDIU and the November 2010 rating decision denied service connection for depression.  

Although a veteran's stated claim may only seek service connection for a specific condition, such a claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  See Clemons v. Shinseki, 23 Vet. App 1. 5 (2005).  In essence, a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claim form, but he instead makes a general claim for compensation for the difficulties posed by his mental condition.   Accordingly, the issue for consideration on remand should not be strictly limited to the Veteran's claimed depression, but it should instead encompass this and any other relevant psychiatric diagnoses in the claims file.  Therefore, the claim is recharacterized as an acquired psychiatric disorder on the title page.  

The Board remanded the instant claims in August 2013 to schedule the Veteran for a Travel Board hearing.  He later withdrew his request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to his service-connected hearing loss.  

In October 2010, the Veteran underwent a VA mental disorders examination.  The examiner indicated, in pertinent part, that the Veteran's wife divorced him and his daughters left him, and he lost his job.  He began treatment for depression because he lost his job, was under financial strain, and felt abandoned.  The examiner stated that although it is possible that the Veteran's current depressive symptoms are related to hearing loss, it was not possible for her to answer this medical opinion without resorting to undue speculation.  

Additionally, the Veteran underwent a private mental status examination in December 2010.  During that examination, the clinical psychologist indicated that the Veteran suffered from a chronic anger state disorder, which began in childhood, but which has been greatly exacerbated by his service-connected hearing loss.  The psychologist did not give a rationale for this finding or describe the extent of the aggravation.  

Further, during the pendency of this appeal, the Veteran was service connected for amyotrophic lateral sclerosis with loss of use of the left lower extremity, later evaluated as amyotrophic lateral sclerosis with weakness of the upper extremities and dysphagia, effective September 2013, and then for loss of use of both lower extremities, effective June 2014.  As the Veteran is also service connected for the above, in addition to his hearing loss, the AOJ should also consider secondary service connection for an acquired psychiatric disorder in this regard.  

As a result of the aforementioned findings, the Veteran should be afforded an additional VA mental disorders examination to determine if he has an acquired psychiatric disorder which is caused or aggravated by any of his service-connected disabilities.  

Additionally, the Veteran also has a claim for TDIU which was previously claimed by him as due to his service-connected hearing loss.  That issue is still in appellate status.  The AOJ should make a determination, indicating whether he is unemployable due to his service-connected hearing loss or, in the aggregate, due to any of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new, pertinent medical treatment records, VA or otherwise, that may have come into existence since the time the claims folder was last updated.  The Veteran should be contacted and asked to identify any such treatment.  

2.  Thereafter, the Veteran should undergo a VA mental disorders examination to determine the nature and etiology of any acquired psychiatric disorder he may have.  All indicated studies should be performed.  The examiner should review the entire claims folder, and his/her report should include discussion of the Veteran's documented medical history and assertions, and the opinions of the October 2010 VA examiner and the December 2010 private psychologist.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder was caused or is aggravated by any of his service-connected disabilities.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of his acquired psychiatric disorder (i.e., a baseline) before the onset of the aggravation. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.   

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Review the claims file and ensure that all notification and development action, required by the VCAA is completed.  In particular, the AOJ should ensure that notification is provided regarding requirements and development procedures necessary to substantiate a claim for TDIU.

4.  Thereafter, if found to be necessary, the Veteran should be afforded a VA examination with opinion to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unemployable solely due to his service-connected disabilities.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected e disabilities alone, or in the aggregate, are of such severity to result in unemployability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, must be made available to the examiner for review.  

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

5.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

